—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of sodomy in the first degree (Penal Law § 130.50 [1]) and sexual abuse in the third degree (Penal Law § 130.55), defendant contends that admission of his redacted written statement deprived him of a fair trial because it suggested his commission of other crimes. Defendant failed to object to the People’s offer of the redacted statement, and thus defendant has not preserved his contention for our review (see, CPL 470.05 [2]). We decline to exercise our power to review defendant’s contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
County Court properly admitted testimony concerning defendant’s prior uncharged crimes and bad acts as part of the People’s case-in-chief. That testimony established that defendant engaged in acts or threats of violence against the victim or against other persons in the presence of the victim, and thus was directly relevant to show that defendant’s sexual acts were perpetrated against the victim by forcible compulsion, to negate the defense of consent (see, People v Cook, 251 AD2d 1033, affd 93 NY2d 840; People v Tas, 51 NY2d 915, 916-917; People v Johnson, 37 AD2d 218, 220, affd 30 NY2d 776) and to explain the victim’s failure to make a prompt complaint (see, People v Lussier, 205 AD2d 910, 911, lv denied 83 NY2d 1005, cert denied 513 US 1078; People v Kornowski, 178 AD2d 984, 985, lv denied 89 NY2d 1096; People v Guerra, 174 AD2d 502, lv denied 78 NY2d 1076). Contrary to defendant’s contention, the evidence was not received solely to demonstrate that defendant has a criminal propensity, and its probative value outweighed its potential for prejudice (see, People v Hudy, 73 NY2d 40, 55; People v Ventimiglia, 52 NY2d 350, 359-360).
Finally, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Genesee County Court, Noonan, J. — Sodomy, 1st Degree.) Present — Green, J. P., Wisner, Hurlbutt, Scudder and Kehoe, JJ.